                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DERRICK GREEN,

                       Plaintiff,                      Case No. 1:18-cv-991
v.                                                     Honorable Robert J. Jonker
UNKNOWN MCDANIEL et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Michigan. The events about which
he complains occurred at that facility. Plaintiff sues ECF Corrections Officer Unknown McDaniel,

Lieutenant Unknown McKay, and ECF Grievance Coordinator Meagan Black.

                 Plaintiff alleges that on December 15, 2016, Defendant McDaniel terminated

Plaintiff’s work assignment because Plaintiff went to “incentive yard” and, consequently, failed to

report to work at 2:00 p.m. Plaintiff claims that no other worker in his position has reported to

work at 2:00 p.m. and that, typically, Plaintiff’s assignment begins at 6:00 p.m. Plaintiff notes:

Defendant McDaniel was on duty when Plaintiff went to “incentive yard” on December 8, 2016,

yet McDaniel did not give Plaintiff a misconduct report for failing to report to work; and Defendant

McDaniel was on duty on December 23, 2016, when another worker in Plaintiff’s position went

to “incentive yard” and did not report to work at 2:00 p.m., yet McDaniel did not terminate that

worker’s assignment for failing to report at 2:00 p.m.

                 The hearing on McDaniel’s Class II “Out of Place” misconduct report for Plaintiff’s

tardiness occurred on December 20, 2016. Defendant McKay served as the hearing officer.

Testimony in support of the misconduct report was offered by Corrections Officer Best, even

though Defendant McDaniel wrote the report. Plaintiff contends the hearing was improper because

it was conducted within earshot of other prisoners and staff and because Plaintiff was not given

notice that Corrections Officer Best would testify. Plaintiff claims that Officer Best provided

testimony that was not accurate. Plaintiff also complains the Defendant McKay did not do a proper

investigation.

                 Plaintiff apparently filed a grievance regarding his termination, the misconduct

hearing issues, or perhaps both. Defendant Black served as the respondent at Step 1. She failed

to interview a witness, as requested by Plaintiff. He also contends that Black failed to conduct a

full and fair investigation.



                                                  2
               Plaintiff seeks a declaration that Defendants have violated his Fourteenth

Amendment right to due process. He also seeks compensatory and punitive damages from each

Defendant. Finally, he asks the Court to order him to be reinstated to his job with back pay.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).




                                                  3
                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Due Process

                The elements of a procedural due process claim are: (1) a life, liberty, or property

interest requiring protection under the Due Process Clause, and (2) a deprivation of that interest

(3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006). “Without a protected liberty or property interest, there can be no federal procedural due

process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir. 2007) (citing

Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)).

                Plaintiff alleges that Defendant McDaniel violated Plaintiff’s due process rights

when McDaniel terminated Plaintiff from his job; Defendant McKay violated Plaintiff’s due

process rights when she punished Plaintiff after finding him guilty of a minor misconduct; and

Defendant Black violated Plaintiff’s due process rights by failing to properly investigate Plaintiff’s

grievance. None of Plaintiff’s allegations implicate a protected liberty or property interest.

                 The Sixth Circuit has consistently found that prisoners have no constitutionally

protected liberty interest in prison employment under the Fourteenth Amendment. See, e.g., Dellis

v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (district court properly dismissed as

frivolous the plaintiff’s claim that he was fired from his prison job); Newsom v. Norris, 888 F.2d



                                                   4
371, 374 (6th Cir. 1989) (no constitutional right to prison employment); Ivey v. Wilson, 832 F.2d

950, 955 (6th Cir. 1987) (“[N]o prisoner has a constitutional right to a particular job or to any

job”); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same). Morever, “as the

Constitution and federal law do not create a property right for inmates in a job, they likewise do

not create a property right to wages for work performed by inmates.” Carter, 69 F. App’x at 680

(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991) and James v. Quinlan, 866 F.2d 627,

629-30 (3d Cir. 1989)). Under these authorities, Plaintiff fails to state a due process claim against

Defendant McDaniel for termination of his prison employment.

               A Class II misconduct conviction like Plaintiff’s “Out of Place” conviction does

not implicate the due process clause. A prisoner does not have a protected liberty interest in prison

disciplinary proceedings unless the sanction “will inevitably affect the duration of his sentence”

or the resulting restraint imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S. 472, 486-87 (1995). The

Sixth Circuit routinely has held that misconduct convictions that do not result in the loss of good

time credits are not atypical and significant deprivations and therefore do not implicate due

process. See, e.g., Ingram v. Jewell, 94 F. App’x 271, 273 (6th Cir. 2004); Carter v. Tucker, 69 F.

App’x 678, 680 (6th Cir. 2003); Green v. Waldren, No. 99-1561, 2000 WL 876765, at *2 (6th Cir.

June 23, 2000); Staffney v. Allen, No. 98-1880, 1999 WL 617967, at *2 (6th Cir. Aug. 12, 1999).

Therefore, Plaintiff has failed to state a due process claim against Defendant McKay for

irregularities in his Class II misconduct hearing.

               Finally, Plaintiff has no due process right to file a prison grievance. The courts

repeatedly have held that there exists no constitutionally protected due process right to an effective

prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t



                                                     5
of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430

(6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson,

No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81

F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases).

Michigan law does not create a liberty interest in the grievance procedure.              See Olim v.

Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001);

Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff

has no liberty interest in the grievance process, Plaintiff has failed to state a due process claim

against Defendant Black for irregularities in the processing of Plaintiff’s grievance.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants McDaniel, McKay, and Black will be dismissed for failure to

state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.




                                                  6
            This is a dismissal as described by 28 U.S.C. § 1915(g).

            A judgment consistent with this opinion will be entered.



Dated:   November 7, 2018                 /s/ Robert J. Jonker
                                         ROBERT J. JONKER
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                             7
